DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive.
The 35 U.S.C. 112(a) rejections from the previous Office action are withdrawn.
Applicant argues (Remarks pg. 6-7) that the term “ARM/DSP” recited in claim 1 is required to be interpreted as “ARM and DSP,” not “ARM or DSP” as was stated in the previous Office action.  Applicant refers to examples in the specification, which provide details of an OMAP 3500 processor.  However, the examiner maintains that this example is not recited in claim 1 and does not limit claim scope.  And despite the fact that the specification does not describe “ARM or DSP,” the skilled artisan would recognize that a potential meaning of ARM/DSP is that the “/” is may be defined as “or.”  One example of this definition is shown in the attached 11/02/2007 Wikipedia entry for “Slash (punctuation)” which states “very often it is used to represent the concept or.”
Even assuming for the sake of argument that claim 1 requires both ARM and DSP, the examiner maintains the position set forth in the previous Office action, namely that Girard teaches this subject matter.  Applicant argues (Remarks pg. 8) that Girard does not teach “the inclusion of DSP which is required by the claims.”  The examiner respectfully disagrees. 
DSP.”  The skilled artisan would understand that the term DSP could mean either of these two potential meanings.  While Applicant’s specification provides examples of a digital signal processor, these examples are not an explicit definition of the term and thus do not limit the claim.  The claim’s broadest reasonable interpretation therefore includes both definitions of DSP.  The “ordinary and customary meaning” (MPEP 2111.01) of the term DSP includes the subject matter taught by Girard, who teaches an ARM system that performs digital signal processing (i.e. DSP), thus is an “ARM/DSP enabled system” (see Girard [0018]-[0022], for example).
The examiner further notes that the claim recites steps being carried out in a DSP “enabled system” but does not define that any steps are performed by dedicated DSP circuitry, as Applicant’s arguments contend.  It is respectfully maintained that a system that performs digital signal processing may be considered a “DSP enabled system.”  Girard provides such a system, as discussed above.  It is also noted that the claim provides no limitations that require any of the active method steps to actually be 
To require “DSP enabled system” to be interpreted as Applicant proposes would give unduly narrow scope to this term and would be contrary to the doctrine of broadest reasonable interpretation.  MPEP 2111 states:

an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims when examining patent applications in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989).
Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.

Because prosecution of this application remains open, Applicant has the opportunity to amend the claims to more clearly define their scope in a manner that would overcome the current interpretation.  It is evident from the Remarks that Applicant wishes for the scope of the claim to require that image processing steps are carried out by dedicated DSP circuitry, thus it appears that such an amendment would not negatively affect Applicant’s desired claim scope.  An amendment that unambiguously requires this feature, such as the proposal below, would overcome the current prior art rejections.  It is not the examiner’s opinion that this amendment would place the claim in 

1. (Examiner’s Proposed Amendment) A method comprising: 
transmitting, via a wireless transceiver of a host device, a signal to a near eye, wearable wireless transfer device; 
receiving, via a wireless transceiver of the near eye, wearable wireless transfer device, the signal from the host device, the signal being of at least Video Graphic Array (VGA) quality and being received over a RFCOMM or Serial Port Profile (SPP) Bluetooth wireless connection, 
wherein the signal features auto sequencing and guaranteed packet delivery, and wherein the signal comprises a first channel consisting of audio/video data and a second channel consisting of non-audio/video data; and 
generating, by an ARM DSP processor of the near eye, wearable wireless transfer device, a video signal, from the signal, that is suitable for handling by a display driver in the near eye, wearable wireless transfer device, 
wherein the near eye, wearable wireless transfer device has at least one display configured to be a near eye, wearable display
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,474,418 in view of Bengtsson. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are rendered obvious by the claims of the patent in view of the references cited in the rejections below.  For example, claim 1 of the patent recites all subject matter recited in instnta claim 1 except that the signal features auto sequencing and guaranteed packet delivery.  This is disclosed by Bengtsson as described below, and it would have been obvious to modify the claim of the patent to include this in order to provide improved quality of delivery of the content.  All other subject matter recited in the claims of this application find corresponding subject matter in the claims of the patent, or recite only obvious variations thereof.
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,579,324.  Claim 1 of the patent recites all subject matter of, therefore anticipates, claim 1 of this application. All other subject matter recited in the claims of this application find corresponding subject matter in the claims of the patent, or recite only obvious variations thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapstun et al., US Pub No. 20060028400 in view of Bengtsson et al., WIPO Pub No. WO 02/15075, in view of Girard, US Pub No. 20030063043.

As to claim 1 Lapstun discloses a method comprising: 
transmitting, via a wireless transceiver of a host device, a signal to a near eye, wearable wireless transfer device (Fig. 22 and 23; [0280]-[0281] – video is transmitted via Bluetooth from server 812 (host device) to HMD 300); 
receiving, via a wireless transceiver of the near eye, wearable wireless transfer device, the signal from the host device ([0280]), the signal being of at least Video Graphic Array (VGA) quality ([0263] and Table 5) and being received over a Bluetooth wireless connection ([0280]),
wherein the signal comprises a first channel consisting of audio/video data ([0287], [0349] – audio and video (AV data) is sent via a Bluetooth channel) and a second channel consisting of non-audio/video data ([0311] – telephony data, which is non-AV data, is sent via a separate channel.  The examiner notes that the term “audio/video data” is interpreted in this context as “audiovisual data” and requires both an audio and video component); and
generating a video signal, from the signal, that is suitable for handling by a display driver in the near eye, wearable wireless transfer device ([0234]),
wherein the near eye, wearable wireless transfer device has at least one display configured to be a near eye, wearable display (Fig. 22: 304 and 306).
Lapstun fails to disclose RFCOMM or Serial Port Profile (SPP); wherein the signal features auto sequencing and guaranteed packet delivery.
However, in an analogous art, Bengtsson discloses an RFCOMM Bluetooth connection wherein the signal features auto sequencing and guaranteed packet delivery (col. 13 lines 3-22 – RFCOMM features guaranteed QoS, a form of guaranteeing delivery of at least some of the packets.  The L2CAP protocol, upon which RFCOMM is built, features auto sequencing as is known in the art, and as described in the Bluetooth Core Specification v1.0B).
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Lapstun with the teachings of Bengtsson, the rationale being to provide improved quality of delivery of the content.
The system of Lapstun and Bengtsson fails to disclose wherein the steps of the method are carried out in an ARM/DSP enabled system.
However, in an analogous art, Girard discloses a headset display system ([0008]) comprising processing carried out by an ARM/DSP enabled system ([0021]).


As to claim 3 Lapstun discloses sending the signal and other data over a high speed connection ([0285]-[0287] – audio and video are both received over the high speed connection).  Lapstun fails to explicitly disclose that the signal and other data are multiplexed.  Official notice is taken that this was widely practiced in the art at the time of the invention, and to include this functionality into the system of Lapstun would have been obvious to the skilled artisan in order to send audio and video contemporaneously in a manner the synchronizes their reception.

As to claim 4 Bengtsson discloses reading an application program from a memory (Fig. 3 and its description).  

As to claim 5 Lapstun discloses generating a monaural or stereo audio output ([0264]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423